Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 12/9/2019.

Claim Rejections – 35 USC 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 20-25 are rejected under 35 U.S.C. 101 because the claimed “at least one machine-readable storage medium” may be drawn to non-physical structure, such as a signal line (as disclosed in par [0037], lines 22-23 of the applicant’s specification) or other carrier/signal-based communication wave/line. Although a portion of the applicant’s specification discloses that a medium may be drawn to a non-transitory medium, the application’s disclosure doesn’t explicitly disclose that the claimed medium is explicitly drawn to non-transitory structure.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the 
5.	Claims 1-8, 10-17, 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Petit et al (US 2019/0245831) in view of Kupwade Patil et al (US 2020/0322135).
Regarding claim 1, Petit et al discloses an apparatus, comprising: 
memory to store instructions (fig. 2, ‘200); and 
processing circuitry, coupled to the memory (fig. 2, ‘200), operable to execute the instructions, that when executed, cause the processing circuity to: 
identify a set of vehicles that require pseudonym changes (par [0028], lines 12-16 and [0029], lines 12-18, which disclose determining vehicles requiring a pseudonym change); 
send an invitation for a pseudonym change event to each of the identified vehicles (par [0028], lines 12-16 and [0029], lines 12-18, which disclose sending messages to the vehicles that trigger events that require said pseudonym change), wherein the invitation includes at least a location and a time for the pseudonym change event (par [0028], lines 12-20 and [0029], lines 12-18, which disclose sending the vehicles messages upon determining that the pseudonym change is required based on vehicles being within range of a specified region and the time at the location).
Kupwade Patil et al further teaches determining which of the vehicles respond with an acceptance to the invitation and a total number of acceptances (par [0141], which discloses a minimum threshold of signatures being received by vehicles in the platoon); 
par [0141], “threshold signatures of t+1 vehicles”);
 sending acknowledgement (ACK) messages to the accepting vehicles if the total number of acceptances meets or exceeds the predetermined threshold acceptance number (par [0141], “platoon’s messages are authenticated”); and 
forming a vehicle group, the vehicle group including at least the accepting vehicles, and coordinate the pseudonym change event during a privacy period (par [0061], lines 9-16, which discloses changing pseudonyms for vehicles containing requesting on-board units).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine teachings of Kupwade Patil et al within the embodiment of Petit et al to include the benefit of improving upon security in connected vehicles systems by implementing a cryptographic scheme (as disclosed in par [0020] of Kupwade Patil et al) which would prevent unauthenticated access of the vehicular systems of Petit et al for making the pseudonym changes.
Regarding claim 2, Petit et al discloses wherein the processing circuitry is further caused to determine whether the set of vehicles are within a first predefined distance of each other (par [0029], lines 12-18, which discloses determining when vehicles entering a radius within a predefined distance of a particular region) or determine whether the set of vehicles are within a second predefined distance from the apparatus. 
Regarding claim 3, Petit et al discloses wherein the processing circuitry is further caused to send the invitation for the pseudonym change event to each of the identified vehicles if the set of vehicles are within the first predefined distance of each other (par [0029], lines 12-18, which discloses sending a message to all vehicles entering the radius and triggering a pseudonym change) or within the second predefined distance from the apparatus. 

Regarding claim 4, Kupwade Patil et al further teaches wherein the processing circuitry is further caused to send negative-acknowledgement (NACK) messages to the accepting vehicles if the total number of acceptances does not meet the predetermined threshold acceptance number, the NACK messages indicating at least that the pseudonym change event will not occur (par [0061], lines 18-20, “no longer acknowledged”).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine teachings of Kupwade Patil et al within the embodiment of Petit et al to include the benefit addressed regarding claim 1.
Regarding claim 5, Petit et al discloses wherein the pseudonym change event comprises the accepting vehicles to simultaneously change pseudonyms at the specified location and at the specified time (par [0028], lines 12-16 & par [0029], lines 12-18).
Regarding claim 6, Petit et al discloses wherein the processing circuitry is further caused to determine the location of the pseudonym change event, the location having at least high dynamic traffic (par [0028], lines 12-16). 
Regarding claim 7, Kupwade Patil et al further teaches wherein the coordination of pseudonym change event during the privacy period comprises the processing circuitry to establish a session key with each of the vehicles in the vehicle group via unicast, the session key being a confidential communication channel between the apparatus and each of the vehicles (par [0066], “identity based cryptography”).

Regarding claim 8, Petit et al discloses wherein the processing circuitry is further caused to send driving data to each of the vehicle in the vehicle group during the privacy period, the driving data not including pseudonym change information for other vehicles in the vehicle group (par [0012], “safety message signals”). 
Regarding claim 10, Kupwade Patil et al further teaches wherein the processing circuitry is further caused to determine new trajectories for each vehicle in the vehicle group, select a new trajectory, and instruct each vehicle to change an existing trajectory to the new trajectory during the privacy period (par [0043], lines 20-23, “change routes, take a detour, etc.”).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine teachings of Kupwade Patil et al within the embodiment of Petit et al to include the benefit addressed regarding claim 1.

Regarding claim 11, Kupwade Patil et al further teaches wherein the apparatus is a road side unit (RSU) or a computing device of a vehicle (par [0042], lines 13-20, “which discloses road conditions being communicated and broadcast to vehicles”).

Regarding claim 12, Petit et al discloses wherein the set of vehicles require the pseudonym changes if the vehicles have not changed pseudonyms for a predefined duration of time (par [0009], lines 7-11, “pseudonym change strategy”) or if there is a privacy leak (i) associated with the vehicles or (ii) on a vehicular network the vehicles are connected to. 
Regarding claim 13, Petit et al discloses a system, comprising: 
processing circuitry, coupled to memory (fig. 2, ‘200), operable to execute instructions, that when executed, cause the processing circuity to: 
identify a set of vehicles that require pseudonym changes (par [0028], lines 12-16 and [0029], lines 12-18, which disclose determining vehicles requiring a pseudonym change); 
send an invitation for a pseudonym change event to each of the identified vehicles (par [0028], lines 12-16 and [0029], lines 12-18, which disclose sending messages to the vehicles that trigger events that require said pseudonym change), wherein the invitation includes at least a location and a time for the pseudonym change event (par [0028], lines 12-20 and [0029], lines 12-18, which disclose sending the vehicles messages upon determining that the pseudonym change is required based on vehicles being within range of a specified region and the time at the location).
Kupwade Patil et al further teaches determining which of the vehicles respond with an acceptance to the invitation and a total number of acceptances (par [0141], which discloses a minimum threshold of signatures being received by vehicles in the platoon); 
determining whether the total number of acceptances meets or exceeds a predetermined threshold acceptance number (par [0141], “threshold signatures of t+1 vehicles”);
 sending acknowledgement (ACK) messages to the accepting vehicles if the total number of acceptances meets or exceeds the predetermined threshold acceptance number (par [0141], “platoon’s messages are authenticated”); and 
forming a vehicle group, the vehicle group including at least the accepting vehicles, and coordinate the pseudonym change event during a privacy period (par [0061], lines 9-16, which discloses changing pseudonyms for vehicles containing requesting on-board units).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine teachings of Kupwade Patil et al within the embodiment of Petit et al to include the benefit of improving upon security in connected vehicles systems by implementing a cryptographic scheme (as disclosed in par [0020] of Kupwade Patil et al) which would prevent unauthenticated access of the vehicular systems of Petit et al for making the pseudonym changes.
Regarding claim 14, Kupwade Patil et al further teaches second processing circuitry, coupled to memory, operable to execute instructions, that when executed, cause the second processing circuitry to: receive the invitation (par [0003], lines 8-10, “receive notifications”), determine whether to accept the invitation, and send the acceptance to the invitation (par [0138], lines 13-17, “recipient sends an ACK”); enter into the privacy period (par [0061], lines 1-5); par [0042], lines 13-20, “which discloses road conditions being communicated and broadcast to vehicles”).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine teachings of Kupwade Patil et al within the embodiment of Petit et al to include the benefit addressed regarding claim 13.
Regarding claim 15, Petit et al teaches the second processing circuitry is included in a vehicle of the identified set of vehicles (par [0013], lines 1-10).
 Kupwade Patil et al further teaches wherein the first processing circuitry is included in a road side unit (RSU) (par [0042], lines 13-20, “which discloses road conditions being communicated and broadcast to vehicles”).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine teachings of Kupwade Patil et al within the embodiment of Petit et al to include the benefit addressed regarding claim 13.
Regarding claim 16, Kupwade Patil et al further teaches wherein the coordination of pseudonym change event during the privacy period comprises the processing circuitry to establish a session key with each of the vehicles in the vehicle group via unicast, the session key being a confidential communication channel between the apparatus and each of the vehicles (par [0066], “identity based cryptography”).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine teachings of Kupwade Patil et al within the embodiment of Petit et al to include the benefit addressed regarding claim 13.
Regarding claim 17, Petit et al discloses wherein the first processing circuitry is further caused to send driving data to each of the vehicle in the vehicle group during the privacy period, the driving data not including pseudonym change information for other vehicles in the vehicle group (par [0012], “safety message signals”). 
Regarding claim 19, Kupwade Patil et al further teaches wherein the processing circuitry is further caused to determine new trajectories for each vehicle in the vehicle group, select a new trajectory, and instruct each vehicle to change an existing trajectory to the new trajectory during the privacy period (par [0043], lines 20-23, “change routes, take a detour, etc.”).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine teachings of Kupwade Patil et al within the embodiment of Petit et al to include the benefit addressed regarding claim 16.
Regarding claim 20, Petit et al discloses at least one machine-readable storage medium (fig. 2, ‘200) comprising instructions that when executed by at least one processor (fig. 2, ‘200) to:
identify a set of vehicles that require pseudonym changes (par [0028], lines 12-16 and [0029], lines 12-18, which disclose determining vehicles requiring a pseudonym change); 
send an invitation for a pseudonym change event to each of the identified vehicles (par [0028], lines 12-16 and [0029], lines 12-18, which disclose sending messages to the vehicles that trigger events that require said pseudonym change), wherein the invitation includes at least a location and a time for the pseudonym change event (par [0028], lines 12-20 and [0029], lines 12-18, which disclose sending the vehicles messages upon determining that the pseudonym change is required based on vehicles being within range of a specified region and the time at the location).
Kupwade Patil et al further teaches determining which of the vehicles respond with an acceptance to the invitation and a total number of acceptances (par [0141], which discloses a minimum threshold of signatures being received by vehicles in the platoon); 
determining whether the total number of acceptances meets or exceeds a predetermined threshold acceptance number (par [0141], “threshold signatures of t+1 vehicles”);
 sending acknowledgement (ACK) messages to the accepting vehicles if the total number of acceptances meets or exceeds the predetermined threshold acceptance number (par [0141], “platoon’s messages are authenticated”); and 
forming a vehicle group, the vehicle group including at least the accepting vehicles, and coordinate the pseudonym change event during a privacy period (par [0061], lines 9-16, which discloses changing pseudonyms for vehicles containing requesting on-board units).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine teachings of Kupwade Patil et al within the embodiment of Petit et al to include the benefit of improving upon security in connected vehicles systems by implementing a cryptographic scheme (as disclosed in par [0020] of Kupwade Patil et al) which would prevent unauthenticated access of the vehicular systems of Petit et al for making the pseudonym changes.
Regarding claim 21, Kupwade Patil et al further teaches wherein the coordination of pseudonym change event during the privacy period comprises the processing circuitry to establish a session key with each of the vehicles in the vehicle group via unicast, the session key par [0066], “identity based cryptography”).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine teachings of Kupwade Patil et al within the embodiment of Petit et al to include the benefit addressed regarding claim 20.
Regarding claim 22, Petit et al discloses wherein the instructions further cause the at least one processor to send driving data to each of the vehicle in the vehicle group during the privacy period, the driving data not including pseudonym change information for other vehicles in the vehicle group (par [0012], “safety message signals”). 
Regarding claim 24, Kupwade Patil et al further teaches wherein the processing circuitry is further caused to determine new trajectories for each vehicle in the vehicle group, select a new trajectory, and instruct each vehicle to change an existing trajectory to the new trajectory during the privacy period (par [0043], lines 20-23, “change routes, take a detour, etc.”).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine teachings of Kupwade Patil et al within the embodiment of Petit et al to include the benefit addressed regarding claim 16.
Regarding claim 25, Petit et al discloses wherein the instructions further cause the at least one processor to send the invitation for the pseudonym change event to each of the identified vehicles if the set of vehicles are within the first predefined distance of each other (par [0029], lines 12-18, which discloses sending a message to all vehicles entering the radius and triggering a pseudonym change) or within the second predefined distance from the apparatus. 

6.	Claims 9, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Petit et al (US 2019/0245831) in view of Kupwade Patil et al (US 2020/0322135), further in view of Rubin et al (US 2017/0243485).
Regarding claims 9, 18, and 23, Petit et al and Kupwade Patil et al do not explicitly teach wherein the processing circuitry is further caused to instruct each vehicle in the vehicle group to change a transmitter power level from first level to a second level during the privacy period. 
Rubin et al further teaches wherein the processing circuitry is further caused to instruct each vehicle in the vehicle group to change a transmitter power level from first level to a second level during the privacy period (par [0875] & [0962).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine teachings of Rubin et al within the embodiment of Petit et al and Kupwade Patil et al to include the benefit of improving upon V2V message-based vehicle correspondence (as disclosed in par [0166] of Rubin et al) which would increase the vehicular status transmission by preventing Petit et al and Kupwade Patil et al from losing data transmitted from each vehicle due to line of sight communication-based drops.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210508